 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9

10           UNITED STATES OF AMERICA,                               CASE NO. CR15-390 MJP

11                                      Plaintiff,                   ORDER ON DEFENDANT’S
                                                                     MOTION “FOR IMMEDIATE
12                    v.                                             SUBROGATION &
                                                                     EXONERATION OR IN THE
13           DAVID RICHARD WELLER,                                   ALTERNATIVE VACATE VOID
                                                                     JUDGMENT”
14                                      Defendant.

15

16           On July 10, 2019, Defendant, appearing pro se 1, filed a pleading which he entitled

17   “Demand for Immediate Subrogation & Exoneration or In the Alternative Vacate Void

18   Judgment.” Dkt. No. 70. The Court has reviewed Defendant’s briefing, the Government’s

19   response (Dkt. No. 76), defense counsel’s Supplemental Memo (Dkt. No. 79), and Defendant’s

20   reply brief (Dkt. No. 80). To the extent that the Court can discern the nature of Defendant’s

21   motion, it is DENIED.

22
     1
      According to a Supplemental Memo filed by the Federal Public Defender’s Office (which previously represented
23   Defendant), neither Defendant nor the BOP institution have responded to FPD’s requests for contact. See Dkt. No.
     79, Supplemental Memo at 2. Unless Defendant indicates otherwise, the Court will presume that he intends to
     proceed without representation.
24

     ORDER ON DEFENDANT’S MOTION “FOR IMMEDIATE SUBROGATION & EXONERATION OR IN THE
     ALTERNATIVE VACATE VOID JUDGMENT” - 1
 1            The principal tenet of Defendant’s thesis is that, lacking subject matter jurisdiction, this

 2   Court had no authority to enter a judgment against him. The Court’s jurisdiction over violations

 3   of federal criminal law stems from the United States Constitution and clear Congressional

 4   mandate. See U.S. Constitution, Article I, § 8 and Article II, § 1; Dowling v. United States, 473

 5   U.S. 207, 213 (1985); United States v. Hudson, 11 U.S. 32, 32 (1812); 18 U.S.C. § 3231.

 6   Defendant’s claim that this Court lacked jurisdiction over him is without merit. 2

 7            Based on the agreements entered into by Defendant at the time of his sentencing (see Dkt.

 8   No. 30 at 11-12), his only avenue for challenging his conviction lays with 28 U.S.C. § 2255.

 9   There is a one-year statute of limitations for filing under that provision; the Governments asserts

10   that Defendant’s one-year period expired on December 15, 2017. In the absence of any claim

11   that there is newly-discovered evidence, or a right newly recognized by the Supreme Court,

12   Defendant is not entitled to any extension of that limitations period, nor has he claimed any. The

13   Court declines the Federal Defender’s invitation to permit Defendant to respond further to that

14   argument; he clearly read the Government’s response before filing his reply brief and chose not

15   to challenge the timeliness argument, thereby conceding its merit.

16

17                                                          Conclusion

18            Defendant’s argument that this Court lacked jurisdiction to sentence him is without merit.

19   By operation of the limitations period, he has lost the ability to challenge his conviction via

20   habeas petition. His motion to this Court is DENIED.

21

22

23   2
      The Court cites and adopts by reference the extensive research and rebuttal to Defendant’s various legal theories
     contained in the Government’s responsive brief. See Dkt. No. 76 at 3-8.
24

     ORDER ON DEFENDANT’S MOTION “FOR IMMEDIATE SUBROGATION & EXONERATION OR IN THE
     ALTERNATIVE VACATE VOID JUDGMENT” - 2
 1         The clerk is ordered to provide copies of this order to Defendant and all counsel.

 2         Dated August 28, 2019.

 3

 4
                                         A
                                         Marsha J. Pechman
                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ON DEFENDANT’S MOTION “FOR IMMEDIATE SUBROGATION & EXONERATION OR IN THE
     ALTERNATIVE VACATE VOID JUDGMENT” - 3
